Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification ([0030]) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “reduced space requirements” however it is unclear to what other requirements the instant apparatus is reduced.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7, due to apparent clerical error, omits anything that follows the transitional term “comprising.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollaber et al (US 5,335,721) in view of Seo et al (US 10,527,311), and in view of Kananzawa et al (US 6,508,072).
Regarding claims 1 and 7, Wollabler discloses an indoor air treatment unit adapted for use at a window adjacent an indoor room, the air treatment unit comprising:
a housing (10) with inlet vents and outlet vents located thereof and on opposite sides of the housing to facilitate air flow therethrough (figure 3 shows airflow; also not vent door 128 for fan only mode);
an evaporator coil member (36) located within the housing and adapted to receive a liquid refrigerant, the evaporator coil member adapted to cool air passing over it;
a first fan and cross blower unit (38) located within the housing and adjacent the evaporator coil member (36), the first fan and cross blower unit adapted to provide indoor air form the inlet vents and over the evaporator coil member (figure 3 shows indoor air flowing over evaporator 36);
a condenser coil member (50) located within the housing adjacent the outlet vents, the condenser coil member adapted to provide a liquid refrigerant to the evaporator coil member (36) and receive the refrigerant in the form of a heated gas from the evaporator coil member (as provided through the compressor);
a second fan and fan blower unit (52) located within the housing and adjacent the condenser coil member (50) adapted to pass or direct outside air from the outlet vents (air flow shown in figure 3);
a compressor (64) unit located within the housing and coupled to the condenser coil member (50), the inverter compressor unit adapted to convert the heated refrigerant gas received into the liquid refrigerant upon being actuated;
a controller (84) adapted to provide control signals to the compressor, the first and the second fan blower units (top of column 4 includes control of fan speed and of mode; mode such as cooling, fan only, or off controls the compressor).
Wollaber is silent concerning an inverter for the compressor.
Wollaber discloses a controller, but is silent concerning a PCB.
Seo discloses an air treatment unit that includes an inverter compressor and a PCB for control thereof. It would have been obvious to one of ordinary skill in the art to have provided an inverter compressor due to its ability to control speed, capacity, and noise level. . It would have been obvious to one of ordinary skill in the art to have utilized a PCB as a controller due to their low cost, ubiquity, and robustness.
Wollaber discloses use as a “heat pump” and a “heating mode” but is silent concerning a reversing valve.
Kanazawa discloses an air treatment unit that includes a reverse valve unit (25 “four-way valve”) and an inverter compressor (22). It would have been obvious to one of ordinary skill in the art to have provided a reversing valve in order to allow for heat pump heating which is highly efficient at modest temperature differences. Further the compressor inverter allows the system to be adjusted relative to required load. Kanazawa also includes the four way valve being controlled by the controller (see at least figure 1).
Regarding claim 2, Wollaber further discloses a thermal and sound insulative barrier (unit 106 as a whole includes sound and thermal insulation properties; the claim does not provide specific required degree of insulative ability) located within the housing and separating the evaporator coil member (36) and condenser coil member (50).
Regarding claims 3 and 4, Wollaber discloses a touchpad controller (figure 2 shows switches and buttons forming a touchpad controller including 92, 94, 98, 100, 102, and 104) on an external surface of the housing and adjacent the inlet vents.
Regarding claim 5, Wollaber discloses a drain (3:46-48), but is silent concerning further details thereof. The examiner takes official notice that including a drain pipe from the side of a housing is old and well known. Further “adapted for connection” is not positively recited, but none the less is also old and well known. It would have been obvious to one of ordinary skill in the art to have included a drain pipe as described in order to evacuate condensate from the system and prevent overflow.
Regarding claim 6, Wollaber discloses the cross flow fan is a belt-driven cross flow fan arrangement (belt 82 shown in figures 1 and 2) adapted for reduced space requirements. Adaptation is not positively recited, whatever space requirements exist are reduced relative to some larger requirement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Block et al (US 11,333,395) condensate drain to hot water pipe system.
D’Souza (US 10,495,324) reversing valve and touchpad control.
Nussdorfer et al (US 4,550,770) reversing valve.
Laing (US 3,404,539) belt driven fans

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763